

117 HR 1711 : Financial Inclusion in Banking Act of 2021
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1711IN THE SENATE OF THE UNITED STATESMay 19, 2021Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo amend the Consumer Financial Protection Act of 2010 to direct the Office of Community Affairs to identify causes leading to, and solutions for, under-banked, un-banked, and underserved consumers, and for other purposes.1.Short titleThis Act may be cited as the Financial Inclusion in Banking Act of 2021.2.Office of Community Affairs duties with respect to under-banked, un-banked, and underserved consumersSection 1013(b)(2) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493(b)(2)) is amended—(1)by striking The Director shall establish a unit and inserting the following:(A)In generalThe Director shall establish a unit to be known as the Office of Community Affairs; and(2)by adding at the end the following:(B)Duties related to under-banked, un-banked, and underserved consumers(i)In generalThe Office of Community Affairs shall—(I)lead coordination of research to identify any causes and challenges contributing to the decision of individuals who, and households that, do not initiate or maintain on-going and sustainable relationships with depository institutions, including consulting with trade associations representing depository institutions, trade associations representing minority depository institutions, organizations representing the interests of traditionally underserved consumers and communities, organizations representing the interests of consumers (particularly low- and moderate-income individuals), civil rights groups, community groups, consumer advocates, and the Consumer Advisory Board about this matter;(II)identify subject matter experts within the Bureau to work on the issues identified under subclause (I);(III)lead coordination efforts between other Federal departments and agencies to better assess the reasons for the lack of, and help increase the participation of, under-banked, un-banked, and underserved consumers in the banking system; and(IV)identify and develop strategies to increase financial education to under-banked, un-banked, and underserved consumers.(ii)Coordination with other Bureau officesIn carrying out this paragraph, the Office of Community Affairs shall consult with and coordinate with the research unit established under subsection (b)(1) and such other offices of the Bureau as the Director may determine appropriate.(iii)Reporting(I)In generalThe Office of Community Affairs shall submit a report to Congress, within two years of the date of enactment of this subparagraph and every 2 years thereafter, that identifies any factors impeding the ability of, or limiting the option for, individuals or households to have access to fair, on-going, and sustainable relationships with depository institutions to meet their financial needs, discusses any regulatory, legal, or structural barriers to enhancing participation of under-banked, un-banked, and underserved consumers with depository institutions, and contains recommendations to promote better participation for all consumers with the banking system.(II)Timing of reportTo the extent possible, the Office shall submit each report required under subclause (I) during a year in which the Federal Deposit Insurance Corporation does not issue the report on encouraging use of depository institutions by the unbanked required under section 49 of the Federal Deposit Insurance Act..3.Discretionary surplus funds(a)In generalThe dollar amount specified under section 7(a)(3)(A) of the Federal Reserve Act (12 U.S.C. 289(a)(3)(A)) is reduced by $10,000,000.(b)Effective dateThe amendment made by subsection (a) shall take effect on September 30, 2031.4.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives May 18, 2021.Cheryl L. Johnson,Clerk